White, Presiding Judge.
The complaint upon which the information in this case was based alleged the date of the offense to be the 29th day of July, 1884, and it was sworn to before the justice of *524the peace on the 29th day of July, 1884. The information was filed ¡November 26, 1884. A motion in arrest of judgment was made upon the ground that the affidavit or complaint upon which the information is based was sworn to and filed on the same day the offense was alleged to have been committed, and said affidavit does not charge that the offense was committed anterior to the filing of the same. Had the information been filed on the 29th of July, 1884, there can be no question but that the motion would have been well taken and should have been sustained. (Code Crim. Proc., art. 430; 28 Texas, 642; 1 Texas Ct. App., 556; 3 Texas Ct. App., 149; 5 Texas Ct. App., 207; 12 Texas Ct. App., 226; 14 Texas Ct. App., 566.)
With regard to informations filed on the same day the offense is-charged to have been committed, it has been held that the word heretofore sufficiently indicated an offense anterior to its presentment. (Wilson v. The State, 15 Texas Ct. App., 151.) But whilst such an allegation is absolutely required in an information (Code Crim. Proc., art. 430), there is no such requisite prescribed for complaints. As to time, it is only required that “ it must state the time and place of the commission of the offense as definitely as can be done by the affiant.” (Code Crim. Proc., art. 236, subd. 3.) “ It is not required that a complaint should set forth the offense with the same particularity required in an indictment or information.” (Arrington v. The State, 13 Texas Ct. App., 551.) While the complaint in this case would be defective as an indictment or an information, we think it is not repugnant to any of the requisites of a complaint. The motion in arrest was properl}' overruled.
The information charged the theft of “ a male hog.” Defendant, complains that the court refused to charge, as requested, “ that a male hog is one which has not been changed from a boar to a barrow by alteration; that is, depriving said hog of its seed.” Mr. Webster defines a barrow to be “a hog, especially a male hog, castrated.” There was no error in refusing the instruction.
We are of the opinion that, in this case, the verdict and judgment-are against the evidence. They rest solely upon the testimony of a. witness who, according to his own story, had as good opportunities-for killing the hog as appellant — a witness whose general reputation for veracity was impeached, and who on the trial denied he had made-the affidavit or complaint in this case; which statement the affidavit showed to be false. On the other hand, appellant proved a good character by the owner of the hog, who evidently, from his testimony, we infer, did not believe the defendant guilty; and besides *525this, he established an alibi. Taken as a whole, we are of opinion the evidences of guilt are not sufficiently established to warrant the verdict and judgment, and the judgment is therefore reversed and the cause remanded.

Reversed and remanded.

[Opinion delivered February 7, 1885.]